 Case: 1:18-cv-07151 Document #: 96 Filed: 10/09/19 Page 1 of 1 PageID #:1015

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Lenora Rice
                                  Plaintiff,
v.                                                    Case No.: 1:18−cv−07151
                                                      Honorable Martha M. Pacold
National Beverage Corp.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 9, 2019:


        MINUTE entry before the Honorable Sheila M. Finnegan: Motion hearing held on
10/9/2019 as to Plaintiff's motion to compel [78]. The motion is granted in part, denied in
part, and taken under advisement in part as follows: (1) As to each RFP, defendant shall
identify by bates number any documents produced in response. (2) RFP 1 is denied
without prejudice. Plaintiff may serve an interrogatory seeking the information that was
described during the hearing, and if necessary a more targeted request for production. If
another motion to compel is filed, Plaintiff must explain the probative value of the
requested documents in light of the disputed issues in the case, and demonstrate that she is
seeking the necessary documents rather than quot;all" documents bearing the words "all
natural". (3) RFPs 4, 5, and 9 are denied as moot. (4) RFP 8, RFP 9 and ROG 15 are taken
under advisement since the parties have not adequately addressed the privilege and other
issues surrounding these requests. Defendant to file supplemental response by 10/16/2019.
Plaintiff's supplemental reply is due by 10/23/2019. Hearing is set on 10/28/2019 at 3:00
p.m. Mailed notice(sxw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
